 1                                                                        FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON
 2
                                                                 Dec 18, 2019          FILED IN THE
                                                                                   U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF WASHINGTON




 3
                                                                             Dec 18, 2019
                                                                                  SEAN F. MCAVOY, CLERK




                                                                     SEAN F. MCAVOY, CLERK




 4

 5                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
 6

 7       CAROLINE M.,
                                                  NO: 2:19-CV-109-FVS
 8                               Plaintiff,
                                                  ORDER GRANTING STIPULATED
 9            v.                                  MOTION FOR REMAND

10       ANDREW M. SAUL,
         COMMISSIONER OF SOCIAL
11       SECURITY, 1

12                               Defendant.

13

14            BEFORE THE COURT is the Defendant’s Stipulated Motion for Remand,

15   ECF No. 14. Based on the stipulation of the parties, the Court finds good cause to

16   grant the motion.

17
     1
         Andrew M. Saul is now the Commissioner of the Social Security
18
     Administration. Accordingly, the Court substitutes Andrew M. Saul as the
19
     Defendant and directs the Clerk to update the docket sheet. See Fed. R. Civ. P.
20
     25(d).
21



     ORDER GRANTING STIPULATED MOTION TO REMAND ~ 1
 1       Accordingly, IT IS HEREBY ORDERED:

 2       1. Defendant’s Stipulated Motion for Remand, ECF No. 14 is GRANTED.

 3       2. This case is REVERSED and REMANDED for further administrative

 4          proceedings including a de novo hearing pursuant to sentence four of 42

 5          U.S.C. § 405(g).

 6       3. On remand, the Administrative Law Judge shall update the medical

 7          record, offer Plaintiff the opportunity for a hearing, and issue a new

 8          decision. The ALJ shall also:

 9          • Consider new evidence, including evidence from Christopher Dewing,

10             M.D., and Ellen Ethington, Psy.D.;

11          • Reevaluate Plaintiff’s impairments at steps two;

12          • Reevaluate the medical opinion evidence of record and explain the

13             weight given to such opinion evidence;

14          • Reassess Plaintiff’s residual functional capacity;
15          • Reevaluate whether Plaintiff can perform the physical and mental
16             demands of her past relevant work; and
17          • Proceed with the remaining steps of the sequential evaluation process.
18       4. Upon proper presentation, this Court will consider Plaintiff’s application
19          for costs, expenses, and reasonable attorney’s fees under the Equal
20          Access to Justice Act, 28 U.S.C. § 2412(a), (d).
21       5. Plaintiff’s Motion for Summary Judgment, ECF No. 10, and the hearing


     ORDER GRANTING STIPULATED MOTION TO REMAND ~ 2
 1            and remaining briefing schedule are vacated as moot.

 2         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 3   Order and provide copies to counsel. Judgment shall be entered for Plaintiff and

 4   the file shall be CLOSED.

 5         DATED December 18, 2019.

 6
                                               s/ Rosanna Malouf Peterson
 7                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21



     ORDER GRANTING STIPULATED MOTION TO REMAND ~ 3
